Citation Nr: 0944571	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the 
Army Reserves from October 1981 to February 1982 and inactive 
duty training (INACTDUTRA) from June 1983 to June 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia; which determined that the appellant had submitted 
new and material evidence to reopen a claim for service 
connection for a left hip disability.  

The appellant presented testimony before a decision review 
officer at the RO in August 2005.

In May 2008, the Board remanded this case for further 
development by the originating agency.  The development was 
undertaken and the case has been returned to the Board.

In its remand the Board noted that the claim had been denied 
in an unappealed rating decision issued in June 2000, but 
that pertinent service treatment records were subsequently 
received, and that the claim would accordingly be adjudicated 
without the need for new and material evidence to reopen the 
previously denied claim.  38 C.F.R. § 3.156(c) (2009).



FINDING OF FACT

A current left hip disability, left hip trochantric bursitis, 
was incurred as the result of an injury during a period of 
INACDUTRA.



CONCLUSION OF LAW

A left hip disability was incurred in INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating the claim.  

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 
106, 1131. Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Analysis

The competent medical evidence of record shows that the 
appellant has a current left hip disability.  During a 
February 2009 VA examination, she complained of stabbing, 
sharp left hip pain, aggravated by walking and going up 
stairs, with significant flare-ups which last up to three 
days at a time.  The examiner diagnosed left hip trochantric 
bursitis.  The appellant was afforded a VA examination in 
January 2006, but that examiner reported no current findings 
or complaints.  Hence, the evidence is in favor of a finding 
that there is a current disability.

Service treatment records show that on April 18, 1984, the 
appellant was given an individual sick slip showing that she 
had an injury and was complaining of hip pain.  The 
disposition report indicates that she had right hip pain and 
was limited to light duty.  Other service treatment records 
show that she had right hip pain that was thought to probably 
be due to inflammation.  On a sick slip dated April 19, 1984, 
it was again reported that the appellant had a hip injury, 
but it was not specified whether the injury was to the right 
or left hip.  A record of medical care dated the same day 
records complaints of right hip pain.  She was given a three-
day profile and returned to duty.

At her hearing the appellant has testified that the reports 
of a right hip injury in the service treatment records were 
erroneous and that she was actually seen for treatment of 
left hip complaints.  She also testified that following the 
onset of her left hip symptoms during training in April 1984, 
she has continued to experience pain in that joint.  She has 
reported that she has not sought medical treatment for her 
hip after service due to a lack of medical insurance.  

VA has attempted to obtain a medical opinion.  The January 
2006 VA examiner wrote that based on his review of the claims 
file, there was no documented history of a left hip condition 
manifested during the appellant's active duty for training.  
However, as the examiner did not examine the appellant and 
his negative opinion was based on the absence of documentary 
evidence without consideration of the appellant's history or 
complaints, this opinion was inadequate for rating purposes.  
See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board attempted to remedy these deficiencies by way of 
its remand, but the February 2009 examiner again provided an 
opinion based on the service treatment records without any 
reported consideration of the appellant's reports.  This 
opinion is also inadequate and of no probative value.  Id.

The appellant's mother and sister have also submitted 
statements reporting that the appellant has had left hip pain 
since her discharge from service.  These statements along 
with statements by the appellant provide competent evidence 
of a left hip injury during INACDUTRA and a continuity of 
symptoms since.  They provide a sufficient basis for 
establishing service connection.  Davidson, Jandreau, Barr.  
There is conflicting evidence as to which hip was injured in 
service, but the appellant is competent to report the 
specifics of her injury, and her report is supported by the 
findings that she has a current left, but not right, hip 
disability.  Resolving reasonable doubt in the appellant's 
favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for a left hip disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


